      Case 3:18-cv-03070-N Document 1 Filed 11/17/18                Page 1 of 8 PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 UNILOC 2017 LLC,                                 Case No.

         Plaintiff,
                                                  PATENT CASE
 v.

 ZTE (USA), INC. and ZTE (TX), INC.,              JURY TRIAL DEMANDED

         Defendants.


                       COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff, Uniloc 2017 LLC (“Uniloc”), for its complaint against defendants, ZTE (USA),

Inc. and ZTE (TX), Inc. (together, “ZTE”), alleges:

                                         THE PARTIES

        1.      Uniloc 2017 LLC is a Delaware limited liability company, having addresses at

 1209 Orange Street, Wilmington, Delaware 19801; 620 Newport Center Drive, Newport Beach,

 California 92660; and 102 N. College Avenue, Suite 303, Tyler, Texas 75702.

        2.      ZTE (USA), Inc. is a New Jersey corporation, having a principal place of business

 at 2425 North Central Expressway, Suite 800, Richardson, Texas 75080. ZTE (USA), Inc. may

 be served with process through its registered agent for service in Texas: Jing Li, 2425 North

 Central Expressway, Suite 800, Richardson, Texas 75080.

        3.      ZTE (TX), Inc. is a Texas corporation, having a principal regular and established

 place of business at 2500 Dallas Parkway, Plano, Texas 75093. ZTE (USA), Inc. may be served

 with process through its registered agent for service in Texas: Ferguson, Braswell & Fraser,

 P.C., 2500 Dallas Parkway, Suite 501, Plano, Texas 75093.




3079282.v1
     Case 3:18-cv-03070-N Document 1 Filed 11/17/18                  Page 2 of 8 PageID 2




       4.      ZTE makes, uses, offers for sale, sells, and imports products for sale to customers

in this judicial district, including those accused of infringement herein.

                                         JURISDICTION

       5.      Uniloc brings this action for patent infringement under the patent laws of the

United States, 35 U.S.C. § 271, et seq. This Court has subject matter jurisdiction under 28

U.S.C. §§ 1331 and 1338(a).

                          CLAIM FOR PATENT INFRINGEMENT

       6.      Uniloc is the owner, by assignment, by assignment, of U.S. Patent No. 7,167,487

(“the ’487 Patent”), entitled NETWORK WITH LOGIC CHANNELS AND TRANSPORT

CHANNELS, which issued January 23, 2007. A copy of the ’487 Patent is attached as Exhibit

A.

       7.      The ’487 Patent describes in detail, and claims in various ways, inventions in

wireless networks having logic channels and transport channels developed by Koninklijke

Philips Electronics N.V. for improved transmission of packets using a selection algorithm for

determining transport format combinations.

       8.      The ’487 Patent describes problems and shortcomings in the then-existing field of

communications in wireless networks devices and describes and claims novel and inventive

technological improvements and solutions to those problems and shortcomings.

       9.      The written description of the ’487 Patent describes in technical detail each of the

limitations of the claims, allowing a person of ordinary skill in the art to understand what the

limitations cover and how the combination of claim elements differed markedly from and

improved upon what may have been considered conventional or generic.

       10.     ZTE imports, uses, offers for sale, and sells in the United States electronic devices

that operate in compliance with HSPA/HSPA+ standardized in UMTS 3GPP Release 6 and

                                                 2
    Case 3:18-cv-03070-N Document 1 Filed 11/17/18            Page 3 of 8 PageID 3




above, including those designated: ZTE nubia V18, ZTE nubia N3, ZTE Blade V9 Vita, ZTE

Blade V9, ZTE Tempo Go, ZTE Blade A3, ZTE Blade A6, ZTE Maven 2, ZTE Blade X, ZTE

Axon M, ZTE nubia Z17s, ZTE nubia Z17 miniS, ZTE nubia Z17 lite, ZTE Blade Z Max, ZTE

Blade Force, ZTE Tempo X, ZTE Blade A601, ZTE Grand X View 2, ZTE Blade V7 Plus, ZTE

nubia N2, ZTE nubia M2, ZTE nubia M2 lite, ZTE nubia M2 Play, ZTE nubia Z17, ZTE Axon

7s, ZTE Max XL, ZTE nubia Z17 mini, ZTE Blade A520, ZTE nubia N1 lite, ZTE Blade V8

Min, ZTE Blade V8 Lite, ZTE Blade A2 Plus, ZTE Hawkeye, ZTE Blade V8 Pro, ZTE Blade

V8, ZTE Axon 7 Max, ZTE Grand X4, ZTE Blade V7 Max, ZTE nubia Z11 mini S, ZTE Axon 7

mini, ZTE Warp 7, ZTE Zmax Pro, ZTE nubia N1, ZTE nubia Z11 Max, ZTE Axon 7, ZTE

nubia Z11, ZTE Blade L110, ZTE Blade A110, ZTE Grand X Max 2, ZTE nubia Z11 mini, ZTE

Blade L5 Plus, ZTE Blade V Plus, ZTE Blade A610, ZTE Blade A512, ZTE Blade A452, ZTE

Blade V7, ZTE Blade A2, ZTE Blade A910, ZTE Blade V7 Lite, ZTE Axon Max, ZTE nubia

Prague S, ZTE Grand X 3, ZTE Avid Plus, ZTE Blade X9, ZTE Blade X5, ZTE Blade X3, ZTE

Axon, ZTE Blade S7, ZTE Axon mini, ZTE Zmax 2, ZTE Axon Elite, ZTE nubia My Prague,

ZTE Axon Lux, ZTE Boost Max+, ZTE Blade A460, ZTE Blade D6, ZTE Axon Pro, ZTE Blade

A410, ZTE Obsidian, ZTE Grand X2, ZTE Sonata 2, ZTE Blade Apex 3, ZTE Maven, ZTE

Blade Q Pro, ZTE Blade Qlux 4G, ZTE nubia Z9, ZTE Blade S6 Plus, ZTE nubia Z9 Max, ZTE

nubia Z9 mini, ZTE Open L, ZTE Grand S3, ZTE Blade L3 Plus, ZTE Blade L3, ZTE Blade G

Lux, ZTE Blade G, ZTE V5 Lux, ZTE Blade S6, ZTE Imperial II, ZTE Grand X Max+, ZTE

Star 2, ZTE Grand X Plus Z826, ZTE Speed, ZTE Grand S II, ZTE Grand S Pro, ZTE Zinger,

ZTE Grand Xmax, ZTE Zmax, ZTE Blade Vec 4G, ZTE Blade Vec 3G, ZTE Kis 3 Max, ZTE

nubia Z5S mini NX405H, ZTE nubia Z7, ZTE nubia Z7 Max, ZTE nubia Z7 mini, ZTE Blade

L2, ZTE Kis 3, ZTE Blade G2, ZTE Redbull V5 V9180, ZTE Star 1, ZTE nubia X6, ZTE Grand



                                            3
    Case 3:18-cv-03070-N Document 1 Filed 11/17/18                   Page 4 of 8 PageID 4




Memo II LTE, ZTE Open C, ZTE Open II, ZTE Sonata 4G, ZTE Grand S II S291, ZTE nubia

Z5S, ZTE nubia Z5S mini NX403A, ZTE Grand S Flex, ZTE Blade Q Maxi, ZTE Blade Q, ZTE

Blade Q Mini, ZTE Blade V, ZTE Blade G V880G, ZTE Grand X Pro, ZTE Grand X2 In, ZTE

Grand X Quad V987, ZTE Blade III Pro, ZTE Geek V975, ZTE Grand Memo V9815, ZTE

Open, ZTE Blade C V807, ZTE V81, ZTE Grand S, ZTE V889M, ZTE V887, ZTE Kis III

V790, ZTE nubia Z5, ZTE Grand Era U895, ZTE Blade III, ZTE Grand X IN, ZTE Grand X

LTE T82, ZTE Grand X V970, ZTE U880E, ZTE Light Tab 300, ZTE PF 100, ZTE Light Tab 3

V9S, ZTE Era, ZTE PF112 HD, ZTE Skate Acqua, ZTE Orbit, ZTE V880E, ZTE Nova 3.5, ZTE

Style Q, ZTE V875, ZTE Blade II V880+, ZTE PF200, ZTE Light Tab 2 V9A, ZTE Light Tab

V9C, ZTE FTV Phone, ZTE Tania, ZTE Avail, ZTE V9+, ZTE N721, ZTE Skate, ZTE Amigo,

ZTE Racer II, ZTE U900, ZTE Libra, ZTE Blade, ZTE Racer, ZTE F951, ZTE Bingo ZTE

Blade, ZTE Racer, ZTE F951 and ZTE Bingo (collectively the “Accused Infringing Devices”).

       11.     The Accused Infringing Devices implement networks having a first plurality of

logic channels and a second plurality of transport channels associated by the MAC layer for

sending and receiving packet units in accordance with HSPA/HSPA+ standardized in UMTS

3GPP Release 6 and above using a minimum bit rate criteria.

       12.     ZTE has infringed, and continues to infringe, claims of the ’487 Patent in the

United States, including claims 1, 3-6, and 12, by making, using, offering for sale, selling, and

importing the Accused Infringing Devices.

       13.     ZTE knowingly and intentionally incorporates into the Accused Infringing

Devices components and software that enable the devices to operate automatically as described

above to infringe the ’487 Patent.




                                                 4
    Case 3:18-cv-03070-N Document 1 Filed 11/17/18                   Page 5 of 8 PageID 5




       14.     In its marketing, promotional, and instructional materials, including those

identified below, ZTE intentionally instructs its customers to use the Accused Infringing Devices

in a manner that causes the devices to operate in accordance with HSPA/HSPA+ standardized in

UMTS 3GPP Release 6 and above functionality.

       15.     ZTE has infringed, and continues to infringe, claims 1, 3-6, and 12 of the ’487

Patent by actively inducing others to use, offer for sale, and sell the Accused Infringing Devices.

ZTE’s customers who use those devices in accordance with ZTE’s instructions infringe claims 1,

3-6, and 12 of the ’487 Patent. ZTE intentionally instructs its customers to infringe through

training videos, demonstrations, brochures, installation and user guides, and other instructional

and marketing materials, such as those located at:

       •       www.zteusa.com

       •       www.zteusa.com/[device name, e.g. “blade-z-max”]

       •       www.zteusa.com/products/smartphone

       •       www.zteusa.com/products/all-phones

       •       www.zteusa.com/products/phones/carrier/straighttalk

       •       www.zteusa.com/compare/

       •       www.zteusa.com/support_page/

       •       www.zteusa.com/media/wysiwyg/ZTE-
               Avid/ZTE_Avid_TM_4G_User_Manual_English_-_PDF_-_1.25MB_.pdf

       •       www.zteusa.com/media/wysiwyg/zte-speed/ZTE_Speed_ User_Guide_English_-
               _PDF_-_2.48MB_.pdf

       •       https://zte-iqorsupport.custhelp.com/ci/fattach/get/4028/0/filename/
               ZTE+BLADE+FORCE+User+Manual+V1.2-0911.pdfwww.

       •       https://zte-iqorsupport.custhelp.com/ci/fattach/get/85/0/filename/
               ZTE_nubia_5_User_Guide_English_-_PDF_-_207KB_.pdf



                                                 5
    Case 3:18-cv-03070-N Document 1 Filed 11/17/18                    Page 6 of 8 PageID 6




       •       www.youtube.com/user/ZTEUSAInc

       •       www.youtube.com/user/ztedevice

       •       www.youtube.com/watch?v=z4AZL2F2oBo

       •       www.youtube.com/watch?v=aGXD3tLP9OU

       •       www.youtube.com/watch?v=B2PE86MRt3w

       •       www.youtube.com/watch?v=o4vKU-bC7Ew

       •       www.youtube.com/watch?v=Gm0V1csTUZc

       •       www.youtube.com/watch?v=WrLgGwdlxUU

       •       www.youtube.com/watch?v=fnWxgDAKCKc

       •       www.youtube.com/watch?v=J3X0ZMyYCHE

       •       www.youtube.com/watch?v=HWIjMdDKTx4

       16.     ZTE has also infringed, and continues to infringe, at least claims 1, 3-6, and 12 of

the ’487 patent by offering to sell, selling, and importing the Accused Infringing Devices

knowing that the devices are used in the network of the ’487 patent, and constitute a material part

of the invention. ZTE knows portions of the Accused Infringing Devices are especially made or

especially adapted for use as described above to infringe the ’487 patent, and not a staple article,

or a commodity of commerce suitable for substantial noninfringing use.

       17.     ZTE will have been on notice of the ’487 Patent since, at the latest, the service of

the complaint upon it in 2:18-cv-00308 in the Eastern District of Texas. ZTE has also been on

notice of Uniloc’s infringement allegations and theory of infringement since that date, and thus

has known that its continued actions would induce and contribute to the infringement of claims

of the ’487 Patent. Despite that knowledge, and as further evidence of its intent, ZTE has

refused to discontinue its infringing acts and has also induced infringement by failing to remove



                                                 6
    Case 3:18-cv-03070-N Document 1 Filed 11/17/18                     Page 7 of 8 PageID 7




the infringing functionality from the Accused Infringing Devices or otherwise place a non-

infringing limit on its use.

          18.   By the time of trial, ZTE will have known and intended (since receiving such

notice) that its continued actions would actively induce and contribute to the infringement of

claims 1, 3-6, and 12 of the ’487 Patent.

          19.   ZTE may have infringed the ’487 Patent through other software and devices

utilizing the same or reasonably similar functionality, including other versions of the Accused

Infringing Devices.

          20.   Uniloc has been damaged by ZTE’s infringement of the ’487 Patent.

                                      PRAYER FOR RELIEF

          Uniloc requests that the Court enter judgment against ZTE:

          (A)   declaring that ZTE has infringed the ’487 Patent;

          (B)   awarding Uniloc its damages suffered as a result of ZTE’s infringement of the ’487

Patent;

          (C)   awarding Uniloc its costs, attorneys’ fees, expenses, and interest, and

          (D)   granting Uniloc such further relief as the Court finds appropriate.

                                  DEMAND FOR JURY TRIAL

          Uniloc demands trial by jury, under Fed. R. Civ. P. 38.




                                                  7
    Case 3:18-cv-03070-N Document 1 Filed 11/17/18     Page 8 of 8 PageID 8




Date: November 17, 2018           Respectfully submitted,

                                  /s/ Kevin Gannon
                                  Kevin Gannon
                                  Massachusetts State Bar No. 640931
                                  Aaron Jacobs
                                  Massachusetts State Bar No. 677545
                                  PRINCE LOBEL TYE LLP
                                  One International Place, Suite 3700
                                  Boston, MA 02110
                                  Tel: (617) 456-8000
                                  Fax: (617) 456-8100
                                  Email: kgannon@princelobel.com
                                  Email: ajacobs@princelobel.com

                                  Edward R. Nelson III
                                  ed@nbafirm.com
                                  Texas State Bar No. 00797142
                                  NELSON BUMGARDNER ALBRITTON P.C.
                                  3131 West 7th Street, Suite 300
                                  Fort Worth, TX 76107
                                  Tel: (817) 377-9111

                                  Shawn Latchford
                                  shawn@nbafirm.com
                                  Texas State Bar No. 24066603
                                  NELSON BUMGARDNER ALBRITTON P.C.
                                  111 West Tyler Street
                                  Longview, Texas 75601
                                  Tel: (903) 757-8449
                                  Fax: (903) 758-7397

                                  ATTORNEYS FOR THE PLAINTIFF




                                     8
